EXHIBIT 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

Strategic Supplier Alliance Agreement

This Strategic Supply Agreement (“Agreement”), effective as of the date of last
signature affixed below (the “Effective Date”), is entered into by and between
the General Electric Company, a corporation organized under the laws of the
State of New York, acting through its GE Healthcare Bio-Sciences business (“GE
Healthcare”) and Biochrom Limited, a company incorporated in England and having
its registered office at 22 Cambridge Science Park, Milton Road, Cambridge CB4
0FJ, England (“Biochrom”).

 

  1. Introduction

 

  a. General Conditions of Supply. Pursuant to the terms and conditions of this
Agreement and its Attachments, Biochrom shall sell to GE Healthcare, and GE
Healthcare shall purchase from Biochrom, those spectrophotometers identified in
Attachment C as instruments, branded as Amersham and GE Healthcare offerings
(the “Products”), meeting the specifications set forth in Attachment C (the
“Specifications”), in such amounts as GE Healthcare may order from time to time
during the term of this Agreement. Unless otherwise expressly stated, references
to this Agreement include all Attachments hereto.

 

  b. Exclusivity.

 

  1. GE Healthcare shall have exclusive, global rights excluding Canada (the
“Territory”) to sell, resell, market, distribute and support the Products under
the names [***] (the “Names”), as defined in Section 19(b) below. Biochrom will
provide GE Healthcare with all the rights, information and know-how required to
enable GE Healthcare to sell, resell, market, distribute and support the
Products. GE Healthcare may, at its sole discretion and under terms and
conditions it independently negotiates, utilize third parties for the
distribution of Products supplied by Biochrom under this Agreement. Biochrom
shall not be limited in its ability to manufacture, supply, market, distribute,
sell, resell or support any proprietary or third party product(s) in the
Territory which compete(s) directly or indirectly, either on its own or through
any party other than GE Healthcare, with the Products during the Term of this
Agreement so long as the products do not use the Names or have the same
appearance as Products offered to GE Healthcare.

 

  2. [***]

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

1

 



--------------------------------------------------------------------------------

  3. Provided Biochrom is able to meet GE Healthcare’s needs for Products as set
forth in Section 3(a) below, and provided further that GE Healthcare, in its
sole discretion, chooses to operate in the spectrophotometer market, GE
Healthcare will use commercially reasonable efforts to sell Products, and will
not sell other products that are competitive to the Products during the term of
this Agreement;

 

  4. [***]

 

  c. Biochrom shall sell to GE Healthcare all components, spare parts, services,
service tools, and software licenses with respect to the Products on a
non-exclusive basis.

 

  d. Documents. The following attachments are an integral part of this Agreement
(the “Attachments”). The provisions of each Attachment shall be incorporated by
reference into and deemed to be part of this Agreement. If any conflict exists
between the provisions of this Agreement and of the Attachments, or between the
provisions of the Attachments themselves, the order of precedence shall be as
follows:

 

  (1) This Agreement

 

  (2) Attachment K (OEM Addendum)

 

  (3) Attachment A (Annual Business Attachment)

 

  (4) Attachment B (Purchased Material Quality Requirements)

 

  (5) Attachment C (Products, Pricing, and Specifications)

 

  (6) Attachment D (Supplier Integrity Statement)

 

  (7) Attachment F (Quality Plan)

 

  e. Additional Addenda. GE Healthcare and Biochrom may enter into one of the
following separate Addenda modifying the type of relationship between the
parties reflected in the body of this Agreement and its various Attachments. To
the extent any such Addendum is separately executed by the parties and makes
reference to this Agreement, it shall be deemed to be incorporated by such
reference into this Agreement, shall form a part hereof, and shall modify this
Agreement as specified in such Addendum. In such event, references herein to
this Agreement shall be deemed to include any such Addendum. In the event of
conflict between any terms of such Addendum and any other terms of this
Agreement and any Attachment, such Addendum shall take precedence.

Check Box (If Applicable)

 

  ¢ OEM Purchase Addendum

 

  ¨ Contract Manufacturing Addendum

 

  2. Term/Termination

 

  a. Term. The term of this Agreement will commence as of the Effective Date and
shall continue until December 31, 2012 (the “Initial Term”). GE Healthcare may
extend the Initial Term for additional one (1) year periods (the “Extension
Term”). In such event, the Initial Term and the Extension Term, if any, shall be
referred herein as the “Term”.

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

2

 



--------------------------------------------------------------------------------

  b. Termination for Convenience. Neither party shall have the right to
terminate this Agreement for convenience during the first twelve (12) months.
Thereafter, each party shall provide the other party no less than twelve
(12) months’ written notice of its intention to terminate the Agreement

 

  c. Termination for Cause by GE Healthcare. If Biochrom breaches any material
term of this Agreement and Biochrom fails to correct such breach within sixty
(60) days after receiving written notice of such breach from GE Healthcare, GE
Healthcare may terminate this Agreement at any time thereafter upon written
notice to Biochrom; provided, however, if such breach is not reasonably
susceptible to cure within such period, then GE Healthcare shall have the right
to terminate this Agreement immediately upon written notice. GE Healthcare may
also terminate all unfilled Purchase Orders without any liability except for the
price of any Products previously delivered and accepted by GE Healthcare
(subject to any set-off available to GE Healthcare). GE Healthcare may also
terminate this Agreement upon sixty (60) days written notice to Biochrom if any
proceeding under the bankruptcy or insolvency laws is brought against Biochrom,
a receiver is appointed for Biochrom or Biochrom makes an assignment for the
benefit of creditors. Any such termination shall not relieve Biochrom of its
obligations and GE Healthcare shall retain all legal and equitable remedies
after such termination.

 

  d. Breach; Default. If Biochrom fails to perform or deliver Products required
under this Agreement, or if Biochrom repudiates or breaches any of the material
terms hereof, including, but not limited to, Biochrom’s warranties, such events
shall constitute a breach under Section 2(c). This Section 2(d) shall not be
deemed to limit in any manner GE Healthcare’s rights to claim material breach by
Biochrom under Section 2(c) above.

 

  e. Termination for Cause by Biochrom. If GE Healthcare breaches any material
term of this Agreement and GE Healthcare fails to correct such breach within
[***] after receiving written notice of such breach from Biochrom, Biochrom’s
exclusive remedy shall be to terminate this Agreement in full at any time
thereafter upon written notice to GE Healthcare. Biochrom’s obligations with
respect to Product delivered or Purchase Orders that have been accepted shall
not be affected by such termination; provided however that if Biochrom’s
termination is due to nonpayment by GE Healthcare then Biochrom shall not be
obligated to fulfill any other submitted Purchase Orders, unless agreed upon in
writing by the parties. Biochrom may also terminate this Agreement upon [***]
written notice to GE Healthcare if any proceeding under the bankruptcy or
insolvency laws is brought against GE Healthcare or a receiver is appointed for
GE Healthcare or GE Healthcare makes an assignment for the benefit of creditors.
Any such termination shall not relieve GE Healthcare of its obligations and
Biochrom shall retain all legal and equitable remedies after such termination.
The following events shall constitute a breach under this Section 2(e): (i) if
GE Healthcare does not make payments to Biochrom as specified in the Agreement;
or (ii) if GE Healthcare repudiates or breaches any of the material terms
hereof, including, but not limited to, GE Healthcare warranties. Biochrom has no
obligation to provide Product on an ongoing basis if GE Healthcare fails to
correct any underpayment of invoices within [***].

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

3

 



--------------------------------------------------------------------------------

  f. Termination of Purchase Order. GE Healthcare may terminate any Purchase
Order (as defined herein) in whole or in part up until [***] before requested
shipment upon written notice to Biochrom.

 

  3. Forecast/Commitment/Quantities

 

  a. Forecasting/Sales Summary. [***]

 

  b. No Obligation. With the sole exception of the Safety Stock described in
Section 5(e) below, it is the express understanding of the parties that GE
Healthcare shall have no obligation to purchase any minimum amount of Product
from Biochrom.

  c. GE Healthcare Product Commitment. GE Healthcare’s commitment to purchase
Products from Biochrom shall be limited to Purchase Orders released by GE
Healthcare and accepted by Biochrom pursuant to Section 5 of this Agreement.

 

  d. Material Commitments: Unless agreed otherwise in writing by the parties, GE
Healthcare shall not be responsible or in any way liable to Biochrom or any
third party with respect to any material commitments or production arrangements
in excess of the amounts or in advance of the times necessary to meet GE
Healthcare’s delivery schedule as set forth in its applicable Purchase Order.

 

  4. Pricing

 

  a. Pricing. [***]

 

  b. Price/Cost Reductions. Biochrom warrants and represents to GE Healthcare
that:

 

  (i) [***]

 

  (ii) [***]

 

  (iii) [***]

 

  c. Taxes. Unless prohibited by law, Biochrom will separately indicate on its
Invoice any tax that is required to be imposed on its sale of Products to GE
Healthcare.

 

  5. Purchase Orders

 

  a. Purchase Order Contents. A purchase order released by GE Healthcare for
Products (“Purchase Orders”) may consist of a hard copy in the form to be agreed
upon by the parties, an electronic message, or other written communication from
GE Healthcare to Biochrom, which complies with the requirements of this
Agreement. Purchase Orders released by GE Healthcare shall contain a Purchase
Order number, identify the delivery date or dates, and identify the quantities
to be released for delivery.

 

  b. Purchase Order Lead Time. [***]

 

  c. Changes to Purchase Order. All quantities ordered by GE Healthcare may be
revised as requirements change. GE Healthcare may at any time make changes in
delivery dates, shipping instructions, quantities ordered, or other terms of the
Purchase Order. GE Healthcare will confirm such changes in writing, and Biochrom
will advise GE Healthcare in writing if the changes will result in changes to
delivery schedules or other changes.

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

4

 



--------------------------------------------------------------------------------

  d. Acceptance of Purchase Order. Biochrom shall be deemed to have accepted a
Purchase Order upon receipt from GE Healthcare so long as such Purchase Order
complies with the terms of this Agreement. Biochrom shall send a written
acknowledgement of such Purchase Order within [***] of receipt of Purchase
Order. Biochrom may not reject any Purchase Order submitted by GE Healthcare
consistent with the terms of this Agreement.

 

  e. Safety Stock. [***]

 

  6. Quality and Packaging

 

  a. Quality Plans. The parties are committed to quality in the performance of
this Agreement. Accordingly, all Products shall conform to the Purchased
Material Quality Requirements set forth in Attachment B, attached hereto and
incorporated by reference herein.

 

  b. Packaging and Labeling. Biochrom shall be responsible, at its own expense,
for the safe and suitable packaging and labeling of the Products, for complying
with the requirements included in Attachment B, any Packaging Specifications
included herein as Attachment I, and all applicable laws and regulations
relating to the packaging, labeling, and carriage of the Products in the
countries of manufacture, shipment and destination to GE Healthcare.

 

  7. Commercial Terms

 

  a. Transportation. Unless otherwise specified by GE Healthcare, Biochrom
agrees to ship Products to GE Healthcare’s primary distribution center in
Sweden, currently located at Björkgatan 30, S-751 84, Uppsala, Sweden using GE
Healthcare’s designated carrier with transportation charges billed directly to
GE Healthcare by the carrier. GE Healthcare will not pay premium transportation
charges unless authorized by it in writing. If Biochrom ships Products by an
unauthorized method or carrier, Biochrom will pay any freight costs. Biochrom
will release rail or truck shipments at the lowest valuation permitted by law.

 

  b. Title and Risk of Loss. Title and risk of loss will pass to GE Healthcare
when the Products are delivered to GE Healthcare’s designated carrier or when
delivered to the agreed carrier if GE Healthcare agrees not to use GE
Healthcare’s designated carrier.

 

  c. Shipments. Biochrom agrees to make shipments in the quantities and on the
dates to meet the requirements of the applicable Purchase Order. Unless
otherwise expressly stated, time is of the essence. In the event that any
shipment is not made in time for delivery on the date and in the quantity set
forth on the applicable Purchase Order, GE Healthcare may: (i) return to
Biochrom some or all of the Products in the shipment at Biochrom’s risk and
expense, including without limitation warehouse or handling costs or (ii) direct
Biochrom to make an expedited shipment of additional or replacement Products,
with the difference between any expedited routing and the Purchase Order routing
to be paid by Biochrom. Biochrom agrees to notify GE Healthcare immediately if
Biochrom has any reason to believe that any Products will not be delivered as
ordered, or a shipment will not be made as scheduled.

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

5

 



--------------------------------------------------------------------------------

  d. Packing Lists. Each shipment made by Biochrom shall include a packing list
containing the Purchase Order number, GE Healthcare product identification and
part number, quantity shipped, date of shipment, Country of Origin, Product
weight, and such other information as GE Healthcare may reasonably request or is
required by applicable law.

 

  e. Inspection Period. [***]

 

  f. Health and Safety. Biochrom shall ensure that all information held by or
reasonably available to it regarding any potential hazards known or believed to
exist in the transport, handling, or use of any Products and/or performance of
any services shall be received by GE Healthcare in writing prior to delivery of
the Products and/or performance of the services.

 

  8. Key Performance Metrics [***]

 

  9. Partnership Review Meetings [***]

 

  10. Invoices

Biochrom’s Invoices shall contain the Purchase Order number, item number of such
release, GE Healthcare part number(s) and revision number, invoice quantity,
unit of measure, unit price, total invoice amount, legal name of Biochrom, phone
number of Biochrom, address to which remittance should be sent, and other such
information as may be required by law or reasonably requested from time to time
by GE Healthcare.

 

  11. Payment Terms

 

  a. Payment Terms. [***]

 

  b. Late Payments. [***]

 

  12. Documentation

 

  a. Customer Copies. Unless agreed otherwise in writing by GE Healthcare, each
Product delivered by Biochrom shall include a manual or other form of
documentation and when relevant a software license, which contains sufficient
information for proper installation and use of the Product. Additional
documentation containing any applicable drawings, schematics, software
license(s), software documentation, design history files, spare part lists,
theory of operation, service troubleshooting diagnostics, testing protocols, or
instructions necessary for the installation, operation, and maintenance of the
Products (the “Documentation”) shall be made available to GE Healthcare for use
in servicing the Products. The Documentation shall be in English and in a
commercially reasonable format acceptable to GE Healthcare, and delivered to GE
Healthcare. Biochrom hereby grants to GE Healthcare the right to use, modify,
and distribute sublicenses, and create derivative works of any Documentation
provided to GE Healthcare for use with the marketing and sale of the Products.
GE Healthcare may not make material changes to the Documentation or modify any
Product specifications without Biochrom’s prior written approval.

 

  b. Master Copy. Biochrom shall provide to GE Healthcare at no additional
charge a complete set of reproducible master copies of all Documentation listed
in subsection (a) above, which GE Healthcare may reproduce without charge. If
any change in the Product requires a change in the Documentation, Biochrom shall
promptly notify GE Healthcare of the change and provide a revised reproducible
master copy without charge.

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

6

 



--------------------------------------------------------------------------------

  13. Optional Services with Product.

 

  a. Support. Biochrom shall provide second tier technical and applications
support to GE Healthcare for the Products. Biochrom shall respond to GE
Healthcare support requests within [***] when said request is submitted on a
week day. Biochrom shall respond to GE Healthcare support requests within [***]
when said request is submitted on a weekend.

 

  14. Warranty

 

  a. Product Warranty. Biochrom represents and warrants that the Products will:

 

  (i) be delivered to GE Healthcare free of all liens, claims, or encumbrances;

 

  (ii) conform strictly to and be manufactured in accordance with all express
specifications (including, but not limited to, those Specifications set forth in
Attachment C), drawings, plans, instructions, samples, or other descriptions;

 

  (iii) be fit and sufficient for the purpose(s) for which they were
manufactured and sold to GE Healthcare

 

 

(iv)

be 1st quality (upon shipment) and merchantable;

 

  (v) be free from defects in title, design, material, and workmanship, whether
latent or otherwise;

 

  (vi) have received all applicable regulatory certifications, including CE
marks, as required;

 

  (vii) be manufactured, processed, and assembled by Biochrom or by a third
party under Biochrom’s direction;

 

  (viii) be safe for their intended use; and

 

  (ix) not contain software code distributed under the GNU Public License (GPL)
and do not include any open source software, freeware, or free use software.

 

  b. Intellectual Property Warranty. Biochrom represents and warrants that
neither the Products, nor the use of the Products, will infringe any patent or
copyright trade secret, trademark, or other proprietary right of any third
party. Biochrom also warrants that it has not and will not use or incorporate
into Products any intellectual property of others without the party’s prior
written consent, and that no other third party, including without limitation any
local, state, or Federal government holds any property rights or security
interests in any Products.

 

  c. Services Warranty. Biochrom represents and warrants that all services to be
performed by Biochrom will be performed in a timely, professional, and
workman-like manner.

 

  d. Additional Software Warranty. Biochrom represents and warrants that it has
not and will not knowingly include in any software, and will use commercially
reasonable efforts within industry practices to ensure that such software does
not contain any software key function, virus, code, routine, or device that may
disable, damage, impair, erase, deactivate, or electronically repossess such
software or any equipment or data.

 

  e. Execution and Performance of Agreement.

 

  1.

Biochrom represents and warrants that it has the full right, power, and
authority to enter into and perform its obligations under this Agreement.
Biochrom further represents and warrants that the performance of its

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

7

 



--------------------------------------------------------------------------------

 

obligations under this Agreement will not result in a violation or breach of,
and will not conflict with or constitute a default under any agreement,
contract, commitment, or obligation to which such party or any of its Affiliates
are a party or by which it is bound and that it has not granted and will not
grant during the Term of this Agreement or any renewal thereof, including any
conflicting rights, license, consent or privilege with respect to the rights
granted herein.

 

  2. GE Healthcare represents and warrants that it has full right, power, and
authority to enter into and perform its obligations under this Agreement. GE
Healthcare further represents and warrants that the performance of its
obligations under this Agreement will not result n a violation or breach of, and
will not conflict with or constitute a default under any agreement, contract,
commitment, or obligation to which such party or any of its Affiliates are a
party or by which it is bound and that it has not granted and will not grant
during the Term of this Agreement or any renewal thereof, including any
conflicting rights, license, consent, or privilege with respect to the rights
granted herein.

 

  f. Survival of Warranties. [***]

 

  g. Returns. [***]

 

  h. Credits. [***]

 

  i. Set-off. GE Healthcare may set-off any amount owed from Biochrom against
any amount payable at any time by GE Healthcare.

 

  j. Remedies. The remedies contained in this Section 14 are the exclusive
remedies available to the parties. under this Agreement.

 

  k. Spare Parts and Service. Biochrom shall utilize its commercially reasonable
efforts to maintain for seven (7) years from the date of the last shipment of a
Product the capability to repair the Product and make such repair service
available to GE Healthcare and its customers, and furnish documentation, spare
parts, service tools, and instruments necessary to service the Product
effectively.

 

  l. Service Capability. Biochrom shall test all repaired Products and spare
parts using the test plan or procedure set forth in Attachment B.

 

  15. Indemnification

 

  a.

Indemnity. Biochrom agrees to defend, indemnify, protect, and hold harmless GE
Healthcare and GE Healthcare’s customers, affiliates, employees, agents,
servants, and representatives from and against any and all claims, damages,
losses, liabilities, and expenses, including reasonable attorney’s fees and
costs, of whatever nature, arising out of or relating to: (i) the breach by
Biochrom of any covenant, representation, or warranty contained in this
Agreement; (ii) the breach by Biochrom of any covenant,

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

8

 



--------------------------------------------------------------------------------

 

representation, or warranty contained in any Attachment or Addendum forming a
part hereto, including Attachment B; or (iii) any negligent act or omission, or
willful misconduct of Biochrom or its agents, employees, or subcontractors. GE
Healthcare shall notify Biochrom of any such claim, suit, or proceeding, and, at
the parties mutual agreement, may assist (at Biochrom’s expense) in the defense
of the same. GE Healthcare agrees to defend, indemnify, protect, and hold
harmless Biochrom and Biochrom’s customers, affiliates, employees, agents,
servant, and representatives from an against any and all claims, damages,
losses, liabilities, and expenses, including reasonable attorney’s fees and
costs, of whatever nature, arising out of or relating to: (i) the breach by GE
Healthcare of any covenant, representation, or warranty contained in this
Agreement; (ii) the breach by GE Healthcare of any covenant, representation, or
warranty contained in any Attachment or Addendum forming a part hereto: or
(iii) any negligent act or omission, or willful misconduct of GE Healthcare or
its agents, employees, or subcontractors. Biochrom shall notify GE Healthcare of
any such claim, suit or proceeding.

 

  b. Intellectual Property Indemnity. Biochrom agrees to defend, indemnify,
protect, and hold harmless GE Healthcare and GE Healthcare’s customers,
affiliates, employees, agents, servants, and representatives from and against
any and all claims, damages, losses, liabilities, and expenses, including
reasonable attorney’s fees and costs, of whatever nature, resulting from a claim
or allegation that the use or sale of a Product infringes or otherwise violates
any patent or copyright of any third party.

 

  c. Third Party Indemnity. Biochrom shall immediately notify GE Healthcare if
Biochrom knows or has reason to believe that GE Healthcare has been or will be
required, as a result of activity arising out of or related to this Agreement,
by any court or administrative agency of the United States or any state or by
any legal process, to respond to any subpoena, search warrant, discovery or
other directive under the authority of such court, administrative agency or
process in connection with any proceeding or investigation in which Biochrom or
any of its Affiliates, officers, directors, agents, employees, or subcontractors
is involved. Whether or not such notice is given by Biochrom, if GE Healthcare
is not a party to such proceeding, Biochrom shall assist GE Healthcare in GE
Healthcare’s attempt to reduce the burdens of compliance with any such
directive, and, Biochrom shall reimburse any and all reasonable expenses
incurred by GE Healthcare and its Affiliates in complying with any such
directive, including, but not limited to, attorneys’ fees, travel and lodging
expenses and an hourly labor rate as determined by GE Healthcare, in its sole
discretion, to estimate consistent with United States Generally Accepted
Accounting Principles and Practices (“GAAP”) the fully-loaded hourly
compensation and benefits payable to employees or agents for all time spent by
them in responding to such matters.

 

  16. Compliance

 

  a.

Applicable laws. Biochrom represents, warrants, certifies, and covenants that
its performance under this Agreement will comply with all applicable laws,
ordinances, rules, and regulations, and all conventions and standards, as
amended from time to time, of each and all countries where the Products are to
be manufactured, or Biochrom performance is to occur, and will provide
commercially reasonable assistance for GE Healthcare to comply with all
applicable laws, ordinances, rules, and regulations, and all conventions and
standards, as amended from time to time, of each and all countries where the
Products are to be distributed or sold, including, without limitation, those

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

9

 



--------------------------------------------------------------------------------

 

prohibiting bribery or similar payments or practices, and those related to
environmental protection, import and export, duties and customs, wages, hours
and conditions of employment, occupational safety, discrimination, sexual
harassment, immigration, subcontractor selection, health and safety, toxic
substances, hazardous materials, and electrical or electronic equipment. GE
Healthcare represents, warrants, certifies and covenants that its performance
under this Agreement will comply with all applicable laws, ordinances, rules,
and regulations, and all conventions and standards, as amended from time to
time, of each and all countries where the Products are to be sold or used,
including, without limitation, those prohibiting bribery or similar payments or
practices, and those related to environmental protection, import and export,
duties and customs, wages, hours and conditions of employment, occupational
safety, discrimination, sexual harassment, immigration, subcontractor selection,
health and safety, toxic substances, hazardous materials, electrical or
electronic equipment, and minority owned businesses.

 

  b. Import/Export. Biochrom represents and warrants that it will comply with
all applicable laws, regulations, or requirements of the United States, Sweden
and Japan relating to import/export matters. In the event any issues arise
regarding the regulations of any other countries the parties agree to address
and remedy in good faith. GE Healthcare represents and warrants that it will
comply with all applicable laws, regulations, or requirements of the United
States and Sweden relating to import/export matters for its shipments of
Products from Biochrom. Biochrom will also obtain all applicable permits and
licenses necessary to perform its obligations under this Agreement, and upon GE
Healthcare’s request, will provide GE Healthcare with copies of such permits and
licenses. Where Products contain United States components, Biochrom will also
provide GE Healthcare with details of the United States content value as a
percentage of the Product price upon GE Healthcare’s request. Additionally,
Biochrom will provide ECCN and Harmonized Tariff numbers assigned to Products
upon request.

 

  c. Country of Origin. Biochrom will mark each Product, and, as appropriate,
Product packaging, labels, or invoices with the country of origin for the
Product, in accordance with the applicable trade and customs laws. Biochrom will
also provide acceptable and auditable documentation that establishes the country
of origin for Product, including without limitation, certifications of origin
for Products qualifying for NAFTA preferential duty provisions, as applicable.

 

  d. WEEE, RoHS And Equivalent Directives. Biochrom shall indicate to GE
Healthcare by declaration any Product containing any: (a) lead, mercury,
cadmium, hexavalent chromium, polybrominated biphenyls (PBB), polybrominated
diphenyl ethers (PBDE), or any other hazardous substances the use of which is
restricted under EU Directive 2002/95/EC (27 January 2003) (“RoHS Directive”),
as amended, or under any equivalent directives or regulations. Biochrom
represents, warrants, and certifies that (i) none of the Products contain any
arsenic, asbestos, benzene, polychlorinated biphenyls (PCBs), carbon
tetrachloride, or any chemical restricted under the Montreal Protocol on
ozone-depleting substances; and (ii) the Products shall conform with the
requirements and specifications set forth in the Specifications described in
Attachment C.

 

  17. Change Notice Process

 

  a. GE Healthcare Proposed Changes. [***]

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

10

 



--------------------------------------------------------------------------------

  b. Biochrom Proposed Changes. [***]

 

  18. Confidentiality.

 

  a. Confidential Information. During the Term, each party (the “Recipient”) may
receive or have access to certain information of the other party (the
“Discloser”) that is Confidential Information of the Discloser. For purposes of
this Agreement, “Confidential Information” shall mean any information disclosed
by the Discloser to the Recipient, whether technology-related or
business-related, whether furnished before or after the Effective Date and
irrespective of the form of communication, that is considered competitive,
confidential or proprietary in nature; provided, however, that in order for oral
information to be treated as Confidential Information, it must be identified as
confidential and proprietary at the time of disclosure, and the substance of the
disclosure must be provided in writing within thirty (30) days of the oral
disclosure of such information. Information about the functionality of the
Products, software or firmware imbedded in or used with the Products, Discloser
financial or marketing information, and information about the future product
plans will be deemed Confidential Information without the necessity of being
marked. All other written information must be conspicuously marked using words
such as “confidential” or “proprietary” in order to be treated as Confidential
Information. The Recipient will protect the Confidential Information with the
same degree of care as the Recipient uses for its own similar information, but
no less than a reasonable degree of care. Confidential Information may only be
used by those employees of the Recipient who have a need to know such
information for the purposes related to this Agreement, and the Recipient shall
inform such employees of the confidential nature of such Confidential
Information and the obligations of the Recipient hereunder. The Recipient shall
be responsible for any breach of this Agreement by it or its employees to the
same extent as though such employees were parties hereto. The parties
acknowledge that all intellectual property rights are deemed Confidential
Information to be protected indefinitely. The parties also agree that all other
information, including but not limited to technical information (which is not
intellectual property rights) and forecasts disclosed during the Term or prior
to the formation of this Agreement are deemed Confidential Information to be
protected for a term of ten (10) years from the date of disclosure.

 

  b. Exclusions. The foregoing confidentiality obligations will not apply to any
information that is (a) already known by the Recipient prior to disclosure,
(b) independently developed by the Recipient prior to or independent of the
disclosure and can be so proven, (c) publicly available through no fault of the
Recipient, (d) rightfully received from a third party with no duty of
confidentiality, (e) disclosed by the Recipient with the Discloser’s prior
written approval, or (f) `required to be disclosed pursuant to any final and
non-appealable order of a court or governmental agency (such as U.K. ministries
or U.S. departments, including the Securities Exchange Commission and U.S.
Federal Trade Commission) of competent jurisdiction served on either party,
provided that the Recipient gives the Disclosing Party written notice within two
(2) days of receipt of such order and at least thirty (30) days prior to the
production or disclosure of such Confidential Information.

 

  c.

Return of Confidential Information. Within fourteen (14) days after termination
of this Agreement each party shall return all Confidential Information of the
other party and all

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

11

 



--------------------------------------------------------------------------------

 

copies thereof (in any media) unless a party is required to retain such material
under applicable laws or regulations. All information consisting of documents,
notes and other writings prepared by one party based on non-public data of the
other party shall be destroyed.

 

  d. Development. The confidentiality terms in this Section shall not be
construed to limit GE Healthcare’s right to independently develop or acquire
products without use of Biochrom’s Confidential Information.

 

  e. Restrictions on Use of Design Materials and Know How. [***]

 

  19. Intellectual Property/Trademarks

 

  a. GE Healthcare Intellectual Property/Tradenames. All drawings, plans, data,
manufacturing aids, testing or other equipment or materials, inventions,
technology, trade secrets, know how, reproductions and/or replacements, or other
proprietary information, and all intellectual property rights in the foregoing,
which GE Healthcare furnishes to Biochrom shall remain GE Healthcare’s sole
property.

[***]

GE Healthcare grants to Biochrom a license to use the “GE”, “GE Healthcare”
,”General Electric Company”, “Amersham”, and [***] trademarks, as well as any
service marks or logos designated by GE Healthcare, in the production of the
Products to be sold by GE Healthcare and as directed by GE Healthcare.

 

  b. Biochrom Intellectual Property/Tradenames. All drawings, plans, data,
manufacturing aids, testing or other equipment or materials, inventions,
technology, trade secrets, know how, reproductions and/or replacements, or other
proprietary information, and all intellectual property rights in the foregoing,
owned by Biochrom shall remain Biochrom’s sole property.

No rights are granted to GE Healthcare under any Biochrom patents, copyrights,
trade secrets, or other property rights except as set forth in Section 19(b)(i)
and (ii) below, or as may be expressly agreed to by Biochrom in a separate
writing.

 

  (i) Subject to the terms and conditions of this Agreement, Biochrom hereby
grants to GE Healthcare, and GE Healthcare hereby accepts, an exclusive,
royalty-free, irrevocable license to sell Products under the Names in the
Territory during the Term of this Agreement.

 

  (ii) Subject to the terms and conditions of this Agreement, Biochrom hereby
grants to GE Healthcare’s end-users a worldwide, non-exclusive, royalty-free
license to Biochrom’s underlying technology, intellectual property, and patents
only insofar as is required to enable the end-user’s use of the Products
consistent with the use set forth in the Specifications

 

  20. Limitation of Liability

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT
LIMITED TO LOST PROFITS, LOSS OF USE, LOST BUSINESS AND DATA), WHETHER BASED ON
BREACH OF CONTRACT,

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

12

 



--------------------------------------------------------------------------------

TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY, FUNDAMENTAL BREACH, OR OTHERWISE
ARISING OUT OR RELATED TO THIS AGREEMENT, AND WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

  21. Limitation of Damages

WITH THE EXCEPTION OF LIABILITIES UNDER SECTION 15 OR FOR VIOLATIONS OF SECTION
18, NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR ANY AMOUNT GREATER
THAN THE AGGREGATE PAYMENTS PAID UNDER THIS AGREEMENT BY GE HEALTHCARE TO
BIOCHROM DURING THE CALENDAR YEAR PREVIOUS TO THE DATE ON WHICH THE CLAIM WAS
RECEIVED.

 

  22. Notice

Any notice required under this Agreement shall be sent by a nationally
recognized overnight courier, or transmitted electronically pursuant to the
terms of this Agreement. Notices will be deemed given on the date delivered to
the recipient if sent by overnight courier (it being agreed that the sender
shall retain proof of transmission or delivery, as the case may be), or when
accessible electronically if sent electronically pursuant to the terms of this
Agreement. Notices shall be sent to the persons identified (or as otherwise
directed in writing by a party):

[***]

 

  23. Dispute Resolution

 

  a. Waiver of Jury Trial. THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO A
TRIAL BY JURY.

 

  b. Arbitration. Any dispute, controversy, or claim relating to this Agreement
(a “Dispute”) will be resolved first through good faith negotiations between the
parties. If the Dispute cannot be resolved through good faith negotiation within
forty-five (45) days, either party may submit the Dispute to the office of the
American Arbitration Association (“AAA”) in New York City, New York for binding
arbitration in accordance with the AAA’s Commercial Arbitration Rules then in
effect, as amended by this Agreement. The cost of the arbitration, including the
fees and expenses of the arbitrator(s), will be shared equally by the parties,
with each party paying its own attorney’s fees. The arbitrator(s) will have the
authority to apportion liability between the parties, but will not have the
authority to award any damages or remedies not available under the express terms
of this Agreement. The arbitration award will be presented to the parties in
writing, and upon the request of either party, will include findings of fact and
conclusions of law. The award may be confirmed and enforced in any court of
competent jurisdiction. With regards to any action for breach of confidentiality
or intellectual property obligations, nothing in this section shall preclude
either party from seeking interim equitable relief in the form of a TRO or
preliminary injunction. Any such request by a party of a court for interim
equitable relief shall not be deemed a waiver of the obligation to arbitrate
hereunder.

 

  24. Crisis Management and Business Contingency Planning

 

  a. Business Contingency Plan. [***]

 

  25. Insurance.

[***]

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

13

 



--------------------------------------------------------------------------------

  26. Miscellaneous.

 

  a. Independent Contractor. The relationship of the parties hereunder shall be
that of independent contractors. Nothing in this Agreement shall be deemed to
create a partnership, joint venture, or similar relationship between the
parties, and no party shall be deemed to be an agent of the other party.
Biochrom shall indemnify, defend, and hold harmless GE Healthcare from and
against any and all claims by Biochrom employees, contractors, or subcontractors
regarding entitlement to any compensation or benefits from GE Healthcare or that
GE Healthcare was for any purpose their employer or co-employer, including any
claim for taxes or related penalties.

 

  b. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. The United Nations Convention on Contracts for International
Sales of Goods shall not apply to this Agreement.

 

  c. Force Majeure. Any delay or failure of Biochrom to perform its obligations
hereunder shall be excused if and to the extent that it was caused by an event
or occurrence beyond Biochrom’s reasonable control and without its fault or
negligence, such as, by way of example and not by way of limitation, acts of
God, actions by any government authority (whether valid or invalid), strike or
labor stoppage, transportation or shipping embargo, fires, floods, windstorms,
explosions, riots, natural disasters, wars, sabotage, acts of terrorism, or
court injunction or order; provided that written notice of such delay (including
the anticipated duration of the delay) shall be given by Biochrom to GE
Healthcare within thirty (30) days of the occurrence of such event. During the
period of such delay or failure to perform by Biochrom, GE Healthcare may
acquire substitute or replacement items from one or more alternative sources,
and in such event, there may be a proportionate reduction of the quantity of
Products required from Biochrom. If the delay lasts more than ninety (90) days
or if Biochrom does not provide adequate assurances that the delay will cease
within ninety (90) days, GE Healthcare may terminate this Agreement and any
applicable Purchase Orders and any funds pre-paid by GE Healthcare shall be
promptly returned.

 

  d. Assignment. [***]

 

  e. Publicity. Biochrom shall not issue any press release or announcement, use
any of GE Healthcare’s products or its name or trademarks in promotional
activity, or otherwise publicly announce or comment on this Agreement without GE
Healthcare’s prior written consent. Notwithstanding the foregoing, it is agreed
and understood that Biochrom’s parent Harvard Bioscience, Inc. (“HBIO”) will be
required to file this Agreement with the SEC as a Material Agreement upon
execution and will be required under SEC rules to disclose certain details of
the terms of the Agreement in its filings with the SEC. HBIO agrees to use its
best efforts to request confidential treatment be afforded by the SEC for those
sections of this Agreement that would, if made public, be detrimental to either
parties’ operations.

 

  f. Amendment; Waiver; Survival. This Agreement may be modified only by a
writing signed by both parties. Any failure to enforce any provision of this
Agreement is not a waiver of that provision or of either party’s right to later
enforce each and every provision. The terms of this Agreement that by their
nature are intended to survive its expiration will continue in full force and
effect after its expiration.

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

14

 



--------------------------------------------------------------------------------

  g. Severability. If any provision of this Agreement is determined to be
legally unenforceable or invalid, it shall not affect the validity or
enforceability of the remainder of the Agreement, and the remaining provisions
will continue in full force and effect. The parties will substitute a provision
that most closely approximates the economic intent of the invalid provision.

 

  h. Audit Rights. [***]

 

  i. New Products. [***]

 

  j. New Technology. [***]

 

  k. Battle of Forms. EACH PARTY HEREBY OBJECTS TO AND REJECTS THE PROVISIONS OF
ANY ACKNOWLEDGEMENT, ORDER ACCEPTANCE, WARRANTY STATEMENT, OR INVOICE WHICH ARE
INCONSISTENT WITH OR IN ADDITION TO THE PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT IS THE COMPLETE AND EXCLUSIVE CONTRACT BETWEEN THE PARTIES WITH
RESPECT TO THE PRODUCTS AND MAY BE MODIFIED ONLY IN WRITING SIGNED BY AUTHORIZED
REPRESENTATIVES OF EACH PARTY. NO PRIOR PROPOSALS, QUOTATIONS, STATEMENTS,
FORECASTS, COURSE OF DEALING, OR USAGE OF TRADE WILL BE PART OF THE AGREEMENT
BETWEEN THE PARTIES.

 

  l. Previous Agreement. Notwithstanding the above, the Parties acknowledge that
nothing in this Agreement shall negate or supercede the surviving provisions of
the August 1, 2001 Agreement (“Old Agreement”). For the avoidance of doubt, any
warranty claims made with respect to products sold under the Old Agreement shall
be remedied in accordance with the terms provided under the Old Agreement

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

GE HEALTHCARE BIO-SCIENCES CORP.

doing business as GE Healthcare

    BIOCHROM LIMITED Signature:  

/s/ Jan Erneberg

    Signature:  

/s/ James G Heffernan

Printed Name:  

Jan Erneberg

    Printed Name:   James G Heffernan Title:   MD     Title:   Managing Director
Date:   March 27, 2008     Date:   February 19, 2008       Duly Authorized By:  
Harvard Bioscience       Signature:  

/s/ Susan Luscinski

      Printed Name:   Susan Luscinski       Title:  

Chief Operating Officer

Harvard Bioscience, Inc.

      Date:   February 18, 2008

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

15

 



--------------------------------------------------------------------------------

Attachment A

GE Healthcare - Biochrom

Annual Business Attachment (“ABA”)

This Attachment is only used upon the anniversary of the Effective Date of the
Agreement to capture any changes intended by the parties.

 

 

GE Healthcare / Biochrom Strategic Supplier Alliance Agreement dated:
                                 (hereinafter “Agreement”)

ABA Revision Number:             

ABA Effective Date:                  

ABA Term:                         

 

 

 

 

  1. Pricing.

 

  2. Quality.

 

  3. Delivery.

 

  4. Non-Binding Annual Forecast.

 

  5. Biochrom and GE Healthcare hereby agree that there are no outstanding
material commitments as of the date of this Attachment.

 

  6. Any Other Terms (including Safety Stock, Material Commitments, Payment
Terms, etc.).

The terms and conditions as stated herein are firm for the term of this
Attachment. This Attachment may not be modified except by written amendment by
the parties. If the term of this Attachment shall lapse, the terms and
conditions of this Attachment shall continue until further updated by the
parties, or until the expiration or termination of the Agreement. All other
terms and conditions of the Agreement shall remain in full force and effect. In
the event of a conflict, this Attachment shall control.

IN WITNESS WHEREOF, the parties hereto have caused this Attachment to the
Agreement to be executed by their duly authorized officers or representatives.

 

GE HEALTHCARE BIO-SCIENCES CORP.

doing business as GE Healthcare

    BIOCHROM LIMITED Signature:  

/s/ Jan Erneberg

    Signature:  

/s/ James G Heffernan

Printed Name:  

Jan Erneberg

    Printed Name:  

James G Heffernan

Title:  

MD

    Title:  

Managing Director

Date:  

March 27, 2008

    Date:  

February 21, 2008

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

16

 



--------------------------------------------------------------------------------

Attachment B

Purchased Material Quality Requirements

[***]

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

17

 



--------------------------------------------------------------------------------

Attachment C

Products, Pricing and Specifications

SECTION I

None of the following products contain any arsenic, asbestos, benzene,
polychlorinated biphenyls (PCBs), carbon tetrachloride, or any chemical
restricted under the Montreal Protocol on ozone-depleting substances;

[***]

SECTION II

[***]

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

18

 



--------------------------------------------------------------------------------

Attachment D

Supplier Integrity Statement

[ see separate attachment ]

 

GE Healthcare Proprietary and Confidential

 

09oct06

 

19

 



--------------------------------------------------------------------------------

LOGO [g76339ex101_img.jpg]

 

 

 

A Message from GE Healthcare

General Electric Company and its GE Healthcare business (“GE”) are committed to
unyielding Integrity and high standards of business conduct in everything we do,
especially in our dealings with our suppliers, service providers and consultants
(collectively “suppliers”). Integrity is the foundation upon which we build our
business success — our quality products and services, our forthright relations
with customers and suppliers and, ultimately, our winning record. GE’s quest for
excellence begins and ends with our commitment to ethical conduct.

GE bases supplier relationships on lawful, efficient and fair practices, and
expects its suppliers to adhere to applicable legal requirements in their
business relationships, including those with their employees, with their local
communities and with GE. The quality of our supplier relationships often has a
direct bearing on the quality of our customer relationships. Likewise, the
quality of our suppliers’ products and services affects the quality of our own
products and services.

To help GE suppliers understand the GE commitment to unyielding Integrity and
the standards of business conduct that all GE suppliers must meet, GE has
prepared this Integrity Guide for Suppliers, Service Providers and Consultants.
The Guide is divided into four sections:

 

  •  

GE Code of Conduct

 

  •  

GE Compliance Obligations

 

  •  

Responsibilities of GE Suppliers

 

  •  

How to Raise an Integrity Concern

Suppliers should carefully review this Guide, especially the section,
Responsibilities of GE Suppliers. Suppliers are responsible for ensuring that
they and their employees and representatives comply with the standards of
conduct required of GE suppliers. Please contact the GE manager you work with or
any GE Compliance Resource if you have any questions about this Guide or the
standards of conduct required of GE suppliers.

 

  GE Code of Conduct

GE’s commitment to total, unyielding Integrity is set forth in GE’s Compliance
Handbook, Integrity: The Spirit and The Letter of Our Commitment (the “Spirit &
Letter”). The policies set forth in the Spirit & Letter govern the conduct of
all GE employees and are supplemented by compliance procedures and guidelines
adopted by GE components. All GE employees must comply not only with the
“letter” of the Company’s compliance policies, but also with their “spirit.”

The “spirit” of GE’s Integrity commitment is set forth in the GE Code of
Conduct, which each GE employee has made a personal commitment to follow:

 

•  

Obey applicable laws and regulations governing our business conduct worldwide.

 

•  

Be honest, fair and trustworthy in all of your GE activities and relationships.

 

•  

Avoid all conflicts of interest between work and personal affairs.

 

•  

Foster an atmosphere in which equal opportunity extends to every member of the
diverse GE community.

 

•  

Strive to create a safe workplace and to protect the environment.

 

  •  

Through leadership at all levels, sustain a culture where ethical conduct is
recognized, valued and exemplified by all employees.

At GE, nothing – not customer service, competitiveness, direct orders from a

supervisor or “making the numbers” – is more important than Integrity.

 

Integrity Guide for Suppliers, Service Providers, and Consultants

Page 1 of 5                                             25 Nov 2004



--------------------------------------------------------------------------------

GE Compliance Obligations

All GE employees are obligated to comply with the requirements— the “letter”— of
GE’s compliance policies set forth in the Spirit & Letter. These policies
implement the GE Code of Conduct and are supplemented by compliance procedures
and guidelines adopted by GE businesses. A summary of some of the key compliance
obligations of GE employees follows:

CONFLICTS OF INTEREST

 

•  

Financial, business, or other non-work related activities must be lawful and
free of conflicts with one’s responsibilities to GE.

 

•  

All personal or family relationships, including those of significant others,
with current or prospective suppliers you select, manage or evaluate, must be
reported to GE management.

 

•  

GE equipment, information or other property must not be used to conduct personal
or non-GE business without prior permission from GE management.

IMPROPER PAYMENTS

 

•  

GE employees must always adhere to the highest standards of honesty and
integrity in all contacts on behalf of GE. They must never offer bribes,
kickbacks, illegal political contributions or other improper payments to any
customer, government official or third party. They must follow the laws of the
United States and other countries relating to these matters.

 

•  

GE employees must not give significant gifts or provide any extravagant
entertainment to a customer or supplier without prior GE management approval.
They must make sure all business entertainment and gifts are lawful and
disclosed to the other party’s employer.

 

•  

They must employ only reputable people and firms as GE representatives and
understand and obey any requirements governing the use of third party
representatives.

SUPPLIER RELATIONSHIPS

 

•  

GE employees must only utilize suppliers that comply with applicable legal
requirements in their business relationships, including those with their
employees, their local environments and with GE.

 

•  

GE employees must follow applicable laws and government regulations covering
supplier relationships.

 

•  

GE employees must provide a competitive opportunity for suppliers to earn a
share of GE’s purchasing volume, including small businesses and businesses owned
by the disadvantaged, minorities and women.

COMPLYING WITH COMPETITION LAWS

 

•  

GE employees must never propose or enter into any agreement with a GE competitor
to fix prices, terms and conditions of sale, costs, profit margins, or other
aspects of the competitive process.

 

•  

GE employees must not propose or enter into any agreements or understandings
with GE customers restricting resale prices.

FOLLOWING INTERNATIONAL TRADE CONTROLS

 

•  

GE employees must understand and follow applicable international trade control
and customs laws and regulations, including those in the Integrity Guide for
Suppliers, Service Providers, and Consultants relating to licensing, shipping
and import documentation and reporting and record retention requirements.

 

•  

GE employees must never participate in boycotts or other restrictive trade
practices sanctioned under U.S. law.

 

•  

GE employees must make sure all transactions are screened in accordance with
applicable export/import requirements; and that any apparent conflict between
U.S. and applicable local law requirements is promptly disclosed to GE counsel.

INSIDER TRADING OR DEALING & STOCK TIPPING

 

•  

GE employees must never buy, sell or suggest to someone else that they should
buy or sell stock or other securities of any company (including GE) while aware
of significant or material nonpublic information (inside information) about that
company. Information is significant or material when it is likely that an
ordinary investor would consider the information important in making an
investment decision.

 

•  

GE employees must not pass on or disclose inside information unless necessary
for the conduct of GE business — and never pass on or disclose such information
if he or she suspects that the information will be used for an improper trading
purpose. GE employees must always try to avoid inadvertent disclosures of
material non-public information.

FINANCIAL CONTROLS AND RECORDS

 

•  

GE employees must keep and report all GE records, including any time records, in
an accurate, timely, complete, and confidential manner. GE employees may not
release GE records to third parties unless authorized by GE management.

 

•  

GE employees must cooperate with GE’s auditors and give them full access to any
records you maintain reflecting GE transactions and business activities.

 

•  

Financial statements and reports prepared for or on behalf of GE (including any
component) must fairly present the financial position, results of operations,
and/or other financial data for the periods and/or the dates specified.

FAIR EMPLOYMENT PRACTICES

 

•  

GE employees must extend equal opportunity, fair treatment and a harassment free
work environment to all employees, co-workers, consultants and other business
associates without regard to their race, color, religion, national origin, sex,
age, disability, veteran status or other characteristic protected by law.

ENVIRONMENT, HEALTH AND SAFETY

 

•  

GE employees must learn how to conduct their activities in compliance with all
applicable environmental and worker health and safety laws and regulations and
conduct their activities accordingly.

 

•  

They must ensure that all new product designs or changes or services offerings
are reviewed for compliance with GE guidelines.

 

•  

GE employees must use care in handling hazardous materials or operating
processes or equipment that use hazardous materials to pre-vent unplanned
releases into the workplace or the environment.

 

•  

GE employees must report to GE management all spills of hazardous materials; any
concern that GE products are unsafe; and any potential violation of
environmental, health or safety laws, regulations or company practices or
requests to violate established EHS procedures.

INTELLECTUAL PROPERTY

 

•  

GE employees must identify and protect commercially significant GE intellectual
property.

 

•  

GE employees must respect valid patents, copyrighted materials and other
protected intellectual property of others.

PRIVACY

 

•  

GE employees must comply with all applicable consumer and other data protection
laws, regulations and treaties.

 

•  

GE employees must provide individual consumers with reasonable notices in
compliance with local law.

MONEY LAUNDERING PREVENTION

 

•  

GE employees must comply with all applicable laws that prohibit money laundering
and that require the reporting of cash or other suspicious transactions.

 

•  

They must follow their business’ “Know Your Customer” procedure and obtain
adequate information about prospective customers, joint venture partners and
affiliates to demonstrate that they are involved in legitimate business
activities and that their funds come from legitimate sources.

 

•  

They must follow their business’ rules on acceptable forms of payment.

 

•  

Learn to identify and carefully watch for warning signs that may indicate money
laundering or other illegal activities or violations of GE policies.

 

 

Integrity Guide for Suppliers, Service Providers, and Consultants

Page 2 of 5                                             19 July 2005



--------------------------------------------------------------------------------

LOGO [g76339ex101_img.jpg]

 

  Responsibilities of GE Suppliers

GE will only do business with suppliers that comply with all applicable legal
requirements as well as applicable GE Policy requirements (The Spirit and the
Letter of Our Commitment), including those relating to labor, environment,
health and safety, intellectual property rights and improper payments.
Accordingly, suppliers that transact business with GE Healthcare are expected to
adhere to standards of business conduct consistent with those described in this
section of the Guide. Your commitment to full compliance with these standards is
the foundation of a mutually beneficial business relationship with GE
Healthcare.

In addition to supplier compliance with its contractual obligations under any
purchase order or agreement with GE, GE requires and expects that each GE
supplier shall comply with all applicable legal requirements and GE Policy
requirements. GE also requires that its supplier ensure that their
sub-tier-suppliers similarly comply with the same legal requirements and GE
policy. These requirements include (but are not limited to):

 

•  

Code of Conduct. Maintaining and enforcing written company policies requiring
adherence to lawful business practices, including a prohibition against bribery
of government officials.

 

•  

Minimum Age. Employing workers above any applicable minimum age requirement.

 

•  

Forced Labor. Not using forced, prison or indentured labor, or workers subject
to any form of compulsion or coercion.

 

•  

Environmental Compliance. Commitment to observing applicable environmental laws
and regulations.

Actions that GE will consider evidence of a commitment to observing applicable
environmental laws and regulations include:

 

—  

maintaining and enforcing written and comprehensive environmental management
programs which are subject to periodic audit;

 

—  

continuing compliance with all required environmental permits; and

 

—  

strictly not permitting any discharge to the environment in violation of law,
issued/required permits, or that would otherwise have an adverse impact on the
environment.

 

•  

Health & Safety. Providing workers with a workplace that complies with
applicable health and safety standards as well as appropriate living conditions.

 

•  

Business Practices and Dealings with GE. Suppliers may NOT offer or provide,
directly or indirectly, anything of value, including cash, bribes or kickbacks,
to any GE employee, representative or customer or government official in
connection with any GE procurement, transaction or business dealing. Such
prohibition includes the offering or providing of any consulting, employment or
similar position by a supplier to any GE employee (or their family member or
significant other) involved with a GE procurement. GE also requires that a GE
supplier NOT offer or provide GE employees and representatives with any gifts,
other than gifts of nominal value to commemorate or recognize a particular
GE-supplier business transaction or activity. In particular, a GE supplier shall
not offer, invite or permit GE employees and representatives to participate in
any supplier or supplier-sponsored contest, game or promotion.

 

•  

Business Entertainment of GE Employees and Representatives. Suppliers must
respect and comply with the business entertainment (including travel and living)
policies established by GE and which govern GE employees and representatives. A
GE supplier is expected to understand the business entertainment policies of the
applicable GE component or operation before offering or providing any GE
employee or representative any business entertainment. Business entertainment
should never be offered to a GE employee and representative by a supplier under
circumstances that create the appearance of an impropriety.

 

•  

Collusive Conduct and GE Procurements. Adhering to all applicable competition
laws. They must avoid prohibited communications or entering into agreements with
competitors that can affect competition. Specifically, they may not share or
exchange any price, cost or other competitive information or undertake any other
collusive conduct with any other third party supplier or bidder to GE with
respect to any proposed, pending or current GE procurement. Suppliers must be
mindful to avoid even the appearance of improper conduct.

 

•  

Intellectual & Other Property Rights. Respecting the intellectual and other
property rights of others, especially GE. In that regard, a GE supplier shall:

 

Integrity Guide for Suppliers, Service Providers, and Consultants

Page 3 of 5                                             19 July 2005



--------------------------------------------------------------------------------

LOGO [g76339ex101_img.jpg]

 

  —  

only use GE information and property (including tools, drawings and
specifications) for the purpose for which they are provided to the supplier and
for no other purposes.

 

  —  

take appropriate steps to safeguard and maintain the confidentiality of GE
proprietary information, including maintaining it in confidence and in secure
work areas and not disclosing it to third parties (including other customers,
subcontractors, etc.) without the prior written permission of GE.

 

  —  

only transmit GE information over the Internet on an encrypted basis.

 

  —  

observe and respect all GE patents, trademarks and copyrights and comply with
such restrictions or prohibitions on their use as GE may from time to time
establish.

 

  •  

Export and International Trade Controls & Customs Matters. GE and its affiliates
are subject to numerous United States Trade and Export Controls. Any export of
services, technology (including technical information) or financial transactions
with individuals or entities sanctioned by the U.S. government may be subject to
U.S. Export and Trade Controls or other applicable laws. Suppliers should
familiarize themselves with requirements applicable to GE and its affiliates
with respect to services performed for GE and may not transfer GE technical
information to any third party without the express, written permission of GE.
Suppliers must comply with all applicable export controls laws and regulations
in the export or re-export of GE technical information, including any
restrictions on access and use applicable to non-U.S. nationals, and must ensure
that all invoices and any customs or similar documentation submitted to GE or
governmental authorities in connection with transactions involving GE accurately
describe the goods and services provided or delivered and the price thereof.
Suppliers may not participate in any boycotts or restrictive trade practices
prohibited by U.S. laws.

 

  •  

Privacy. Complying with privacy and data protection laws with respect to data
and personal information of GE customers, employees and other suppliers.

 

  •  

Money Laundering Prevention. Complying with applicable anti-money laundering
laws and regulations and GE policies established for money laundering
prevention. In that regard, suppliers shall:

 

  1. Implement due diligence standards and processes in writing in order to
obtain sufficient information about GE customers, borrowers, as well as third
parties.

 

  2. Designate acceptable form of payment and assume that payments collected on
behalf of GE come from legitimate and legal sources in accordance with GE Source
of Funds policies.

 

  3. Develop acceptable processes to ensure that suspicious activity of any
borrower or other third party is reported to GE and, if required, to proper
government authorities.

 

  •  

Prohibition of Use of Sub-Tier Suppliers or Third Parties to Evade Requirements.
The use of sub-tier suppliers or other third parties to evade legal requirements
applicable to the supplier and any of the standards set forth in this Section of
the Guide is not permitted.

The foregoing standards are subject to modification at the discretion of GE.
Please contact the GE manager you work with or any GE Compliance Resource if you
have any questions about these standards and/or their application to particular
circumstances. Each GE supplier is responsible for ensuring that the supplier,
its employees, representatives and sub-tier suppliers understand and comply with
these standards. GE will only do business with those suppliers that comply with
applicable legal requirements and reserves the right, based on its assessment of
information then available to GE, to terminate, without liability to GE, any
pending purchase order or contract with any supplier that does not comply with
the standards set forth in this section of the Guide.

[Remainder of page intentionally left blank]

 

Integrity Guide for Suppliers, Service Providers, and Consultants

Page 4 of 5                                             19 July 2005



--------------------------------------------------------------------------------

How to Raise an Integrity Concern

Each GE supplier is expected to promptly inform GE of any Integrity concern
involving GE, whether or not the concern involves the supplier, as soon as the
supplier has knowledge of such Integrity concern. A GE supplier shall also take
such steps as GE may reasonably request to assist GE in the investigation of any
Integrity concern involving GE or its employees and the supplier. An Integrity
concern may be raised by a GE supplier with cognizant GE management, GE or GE
Healthcare Helplines, or any GE Compliance Resource (i.e., Company legal counsel
or auditor).

I. Define your concern: Who or what is the concern? When did it arise? What are
the relevant facts?

II. Raise the concern – prompt reporting is crucial:

 

  •  

Discuss with a GE Healthcare Manager

 

  •  

A GE or GE Healthcare Compliance Resource will promptly review and investigate
the concern.

III. GE Policy forbids retaliation against any person reporting an Integrity
concern

GE’s quest for competitive excellence begins and ends with our commitment to
ethical conduct.

 

AGREED TO AND ACCEPTED BY SUPPLIER BY:  

/s/ James G Heffernan

TITLE:  

Group Managing Director

DATE:  

February 21, 2008

SUPPLIER NAME:  

Biochrom LTD

 

Integrity Guide for Suppliers, Service Providers, and Consultants

Page 5 of 5                                             19 July 2005



--------------------------------------------------------------------------------

Attachment F

Quality Plan

[***]



--------------------------------------------------------------------------------

Attachment K

OEM Addendum

This OEM Purchase Addendum (this “Addendum”), effective as of the date of last
signature affixed below (“Effective Date”), is made by and between the General
Electric Company, a corporation organized under the laws of the state of New
York, acting through its GE Healthcare business (“GE Healthcare”), and Biochrom
Limited (“Biochrom”). This Addendum forms a part of that certain Strategic
Supplier Alliance Agreement, dated even date herewith (the “Agreement”), by and
between GE Healthcare and Biochrom.

 

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

 

2. General. This Addendum specifies additional terms and conditions under which
Biochrom will sell, license and support the Products. The Products are regarded
as “Original Equipment Manufacturer” products that will be sold separately or
incorporated into other GE Healthcare products for resale in the Territory under
GE Healthcare’s private label. The Products and the GE Healthcare products with
which the Product may be incorporated will be marketed, sold, serviced, and
supported by GE Healthcare’s field organization and channel partners, subject to
the marketing, sales, service, and support obligations of Biochrom under this
Addendum and the Agreement. In the event of conflict between this Addendum and
any other terms or conditions of the Agreement or any Attachment thereto, the
Agreement shall control.

 

3. Marketing Rights Warranty. Biochrom warrants that it has the unrestricted
right to manufacture, sell, service, market, and deliver to GE Healthcare in the
Territory the Products, including any replacement parts, components or
sub-assemblies for the Products. Further, Biochrom hereby warrants that it is
under no restriction, and that it will not assume or assert any such
restriction, which would prevent GE Healthcare and its affiliates from marketing
the Products anywhere in the Territory.

 

4. Private Labeling. Biochrom will ensure that the Products contain the GE
Healthcare Marks (as such term is later defined herein), lot number and
packaging specified by GE Healthcare and conforming to GE Healthcare
specifications for external appearance (which will not require any material
change in form or dimensions of the Products or require commercially
unreasonable actions). Except as provided herein, Supplier will have no other
right or license in any GE Healthcare Marks. Private labeling of the Products
shall include but shall not be limited to: (1) manuals with the GE Healthcare
format, logo and font; (2) GE Healthcare logos in all user interface and
screens; (3) GE Healthcare logo for the main system rating / ID plate; and
(4) “Made for GE Healthcare” labels on all components with a rating/ID plate.

 

5. Country of Origin Marking. Biochrom will mark each Product, or the container
if there is no room on the Product, with the country of origin. Biochrom will,
in marking Products, comply with the requirements of the customs authorities of
the country of receipt.

 

6.

Documentation License. Biochrom hereby grants GE Healthcare a non-exclusive,
non-transferable, fully paid up license to use, reproduce, distribute and
prepare derivative works in GE Healthcare’s name all documentation and other
information related to the Products prepared by Biochrom, other than
Confidential Information, furnished by Biochrom under the Agreement. GE
Healthcare has the right to use or modify Biochrom’s Product documentation or
excerpts therefrom, for instance as follows: Functional description, Instruction
sheet and



--------------------------------------------------------------------------------

 

product labels, Operators aids, Promotion information, and Product/Function
description. Biochrom shall provide GE Healthcare with this Product
documentation free of charge both as a print version and on data media in
readable form. These rights with respect to such documentation will extend to GE
Healthcare and its affiliates, distributors, sub-distributors, field
organization, channel partners, and customers or users of the Products or GE
Healthcare products incorporating the Products (“Eligible Persons”). GE
Healthcare may reproduce such documentation without Biochrom’s logo or other
identification of source, subject to affixing copyright notices to all copies of
documentation.

 

7. No Rights In Marks. Except as otherwise specified in the private labeling
section above, nothing in the Agreement or this Addendum should be construed to
grant either party any rights in the trademarks, trade names or service marks of
the other party. Biochrom acknowledges, however, that GE Healthcare may use the
name of the Products in advertising and marketing the Products or any GE
Healthcare product that incorporates the Product. In addition, GE Healthcare
will be able to use Biochrom’s trademarks on GE Healthcare’s website and for use
with any documentation or marketing materials for the Product. The Products will
be affixed with copyright notices sufficient to give notice as to the rights of
the parties in their respective products.

 

8. Software/Firmware. The price for any Products purchased under the Agreement
includes a perpetual, paid-up, worldwide, irrevocable license to GE Healthcare
and Eligible Persons to distribute, copy, have copied, license, sub-license and
use in the marketing, distribution, sale, operation, support, maintenance and
repair of the Products, any software and/or firmware supplied by Biochrom to GE
Healthcare or incorporated into, or included or bundled with, the Product,
including updates to such software or firmware. Biochrom hereby grants to GE
Healthcare all sublicense rights required to market and sell the Products in
accordance with the Agreement. All rights granted hereunder shall survive any
termination of the Agreement as long as the applicable party remains in
compliance with the terms of use for such Products. Nothing in the Agreement
shall be construed as a sale of any rights in the software. Biochrom shall
promptly make available to GE Healthcare (and at least simultaneously to the
time it makes similar updates available to other customers or distributors of
its products that use similar software or firmware) all updates relating to such
software or firmware, including detailed descriptions and installation
instructions.

 

9. [***]

 

10. [***]

 

11. Duty To Remove Marks Or Destroy Noncomplying Products. Biochrom agrees not
to sell, transfer, distribute, or otherwise convey any part, component, Product
or service bearing or incorporating any GE Healthcare trademark, trade name or
service mark, part numbers or other identifiers, including any GE Healthcare
packaging, copyrights or code (“GE Healthcare Marks”), to any party other than
to GE Healthcare or any affiliate of GE Healthcare. Biochrom will remove from
all rejected, returned or unpurchased Products, which are not intended to be
returned to GE Healthcare any such GE Healthcare Marks, even if such removal
would require destruction of the Products. Biochrom further agrees not to
represent that such Products are built for GE Healthcare or to GE Healthcare
specifications. Biochrom will defend and indemnify GE Healthcare against any
claims, losses, liabilities, costs or expenses that GE Healthcare may incur as a
result of Biochrom’s breach of this obligation.



--------------------------------------------------------------------------------

12. [***]

 

13. [***]

 

14. Training. GE Healthcare maintains the right to train its service
organization with respect to installation, operation, maintenance and repair of
the Products, as deemed appropriate by GE Healthcare, while maintaining full
warranty benefits provided by Biochrom. This in no way obligates Biochrom to
warranty instruments damaged by GE Healthcare personnel.

 

15. [***]

 

16. Product Certification.

 

  (i) Biochrom shall manufacture the Products in strict conformance with all
agreed applicable requirements, such as CE Marking, UL, IEC, CSA, MHLW, CCC, or
equivalent applicable regulatory body, each as may be modified from time to
time, and maintain the same at Biochrom’s sole expense. Unless agreed to
otherwise in writing, if a party proposes a change in purchase specification,
that party shall be responsible for any additional Product certification or
regulatory approval costs that may be necessary. See the Compliance section of
Attachment B.

 

  (ii) Upon GE Healthcare’s request, Biochrom shall provide GE Healthcare, GE
Healthcare’s notified body, or the appropriate regulatory authority, with a copy
of all regulatory certification reports including, but not limited to, technical
documentation (set up according to Annexes II.4, or III from EU Directives
90/385/CEE- 93/42/CEE; Annexe VII from Directive 93/42/CEE; the annexe from
Directive 2003/32/CE; and Annexe III from Directive 98/79/CE). Biochrom shall
also comply, at its own costs, with international quality standards ISO9001:2000
as may be modified from time to time.

 

17. Provision of Information by Biochrom. Biochrom shall, at the request of GE
Healthcare, provide GE Healthcare with all relevant information on Product
reliability and performance, at no cost to GE Healthcare.

 

18. Regulatory Approvals and other Governmental Registrations. Biochrom shall be
solely responsible for identifying, obtaining, and maintaining at its sole cost
and expense all applicable clearances and approvals that are required for the
development, manufacture, or sale of any Product in the United States, Sweden
and Japan, and Biochrom represents and warrants that it has obtained all such
approvals for any Product existing as of the Effective Date. For countries
Biochrom does not hold regulatory approvals for, test reports and all necessary
data to meet the country specific regulatory requirements have to be prepared
and made available to GE Healthcare on request, and GE Healthcare shall apply,
in its name and at its cost, for all governmental registrations required for GE
Healthcare to market Products during the Term as a distributor in such
countries, unless the applicable laws of a particular country require that such
registrations be obtained by and in the name of the manufacturer of the
applicable product, in which event Biochrom shall apply for such approvals at GE
Healthcare’s cost. Biochrom shall reasonably cooperate with GE Healthcare in its
efforts to obtain such approvals. Biochrom agrees that GE Healthcare shall have
access to all of Biochrom’s non-confidential regulatory submissions for the
Products to the extent necessary to exercise its rights or fulfill its
obligations hereunder.



--------------------------------------------------------------------------------

19. Complaint Handling. GE Healthcare will be responsible for the coordination
of customer complaint investigations. As determined by GE Healthcare, Biochrom
will investigate customer complaints at no charge and supply GE Healthcare with
a written report summarizing the cause for the complaint and any corrective
actions required within 14 days of receipt by Biochrom of such complaint, it
being understood that, depending on the nature of the complaint and
investigation, the initial (14-day) response may be limited in scope and then
followed up by a complete response as soon as reasonably practicable thereafter.

 

20. Recalls and Field Corrections. In the event of any recall, product
withdrawal or field correction of any Product that is required the parties agree
that (a) they shall promptly notify each other and (b) they shall fully
cooperate with each other concerning the necessity and nature of such action. GE
Healthcare shall be the point of contact for purchasers of any Product (whether
directly or through its distributors) and for coordination of any recall or
field correction activities involving such Products. In the event that any
Product requires field correction or is recalled as a result of (a) the supply
by Biochrom of any Product not complying with the terms and conditions of the
Agreement (including all representations, covenants, and warranties included in
the Agreement) or (b) the negligent or intentionally wrongful act or omission of
Biochrom or its affiliates or their representatives, then Biochrom shall bear
all costs and expenses, including but not limited to the costs and expenses
related to such recall or field correction, communications and meetings with all
required regulatory agencies, replacement stock, service labor, installation,
travel, notifying customers of such recall and any replacement product to be
delivered to those same customers, including shipping costs. To the extent that
any such recall or field correction is due in part to the negligent or
intentional acts or omissions of GE Healthcare, GE Healthcare shall be
responsible for such costs and expenses equitably in proportion to its fault.

 

21.

Third-Party Infringement. In the event there is infringement by a third party of
any Biochrom patent for the Product (“Third Party Infringement”) and GE
Healthcare becomes aware of such infringement, GE Healthcare may give Biochrom
written notice to that effect, including with such written notice evidence
establishing a prima facie case of infringement by such third party. Biochrom
shall bear all expenses of any suit brought by it based upon such infringement
and shall retain all damages or other monies awarded or received in settlement
of such suit. If, after the expiration of ninety (90) days from the date of such
notice, Biochrom has not obtained a discontinuance of such infringement or
brought suit against the third party infringer, then the parties shall appoint
by mutual agreement an attorney with at least 15 years experience in litigating
patent infringement lawsuits in the United States, who is a partner at a law
firm with a nationally recognized intellectual property practice and who has no
prior relationship with either party (“Independent Patent Counsel”). Such
Independent Patent Counsel shall evaluate the identified Third Party
Infringement and advise the parties in writing by not later than 60 days after
his or her appointment whether he or she believes there is a reasonable
likelihood of success in pursuing a claim for the Third Party Infringement. The
cost of Independent Patent Counsel shall be shared equally by the parties. If
Independent Patent Counsel determines that there is a reasonable likelihood of
success and by the 30th day after such advice Biochrom has still not obtained a
discontinuance of such infringement or brought suit against the third party
infringer, then GE Healthcare shall have the right, but not the obligation, to
bring suit against such infringer. Biochrom will cooperate with GE Healthcare in
any such suit for infringement brought by GE Healthcare against such third
party, and shall have the right to consult with GE Healthcare and to participate
in and be represented by independent counsel in such litigation at its own
expense. GE Healthcare shall bear all expenses of such suit, and shall retain
any damages or other monies awarded or received in consequence of such
litigation.



--------------------------------------------------------------------------------

22. [***]

 

23. [***]

IN WITNESS WHEREOF, the undersigned have executed this Addendum as of the
Effective Date.

 

Biochrom Limited     GE Healthcare Bio-Sciences Corp. By:  

/s/ James G Heffernan

    By:  

/s/ Jan Erneberg

Name:  

James G Heffernan

    Name:  

Jan Erneberg

Title:  

Managing Director

    Title:  

MD

Date:  

February 21, 2008

    Date:  

March 27, 2008